Title: From George Washington to William Hunter, 10 December 1781
From: Washington, George
To: Hunter, William


                        
                            Sir
                            Philada 10th December 1781.
                        
                        I received your favor of the 30th Novr accompanied by two letters from Mr Ross—I inclose
                            the passport for the Brigantine Potomack which you will be pleased fo forward, as you will also do the letters for the
                            Count de Rochambeau and Mr Ross. I am &c.

                    